Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18   PageID.11780   Page 1 of
                                      10




        EXHIBIT 1-44
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18          PageID.11781    Page 2 of
                                      10
            HIGHLY CONFIDENTIAL             FOR ATTORNEYS' EYES ONLY

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,

         Petitioners and Plaintiffs,
                                                      Case No. 2:17-cv-11910
  v.                                                  Hon. Mark A. Goldsmith
                                                      Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                                      Class Action
         Respondents and Respondents.



       RESPONDENT/DEFENDANT U.S. DEPARTMENT OF HOMELAND
          SECURITY'S SECOND SUPPLEMENTAL RESPONSES TO
           PETITIONER/PLAINTIFF USAMA JAMIL HAMAMA'S
                  FIRST SET OF INTERROGATORIES

                           1.         PRELIMINARY STATEMENT

        Respondent U.S. Department of Homeland Security ("DHS") has not, at this time,
 fully completed its discovery and investigation in this action. All information contained
 herein is based solely upon such information and evidence as is available and known to
 Respondent DHS upon information and belief at this time. Further discovery,
 investigation, research and analysis may supply additional facts, and meaning to
 currently known information. Consistent with Fed. R. Civ. P. 26(e), Respondent DHS
 will amend any and all responses herein as additional facts are ascertained, legal research
 is completed, and analysis is undertaken. The responses herein are made in a good faith
 effort to supply as much information as is known to Respondent DHS at this time,
 consistent with the positions set forth in the Joint Statement of Issues, ECF Nos. 235 and
 286.

                                II.    GENERAL OBJECTIONS

        1.   DHS objects to the requests that impose or seek to impose any requirement
 or discovery obligation greater than or different from those under the Federal Rules of
 Civil Procedure and the applicable Local Rules and Orders of the Court.

                                              1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18         PageID.11782     Page 3 of
                                      10
            HIGHLY CONFIDENTIAL             FOR ATTORNEYS' EYES ONLY

        2.    DHS objects to the requests to the extent they seek disclosure of information
 protected under the attorney-client privilege, deliberative process privilege, law
 enforcement privilege, attorney work-product doctrine, or any other applicable privilege
 or immunity. Should any such disclosure by DHS occur, it is inadvertent and shall not
 constitute a waiver of any privilege or immunity.

       3.     DHS reserves all objections as to the competence, relevance, materiality,
 admissibility, or privileged status of any information provided in response to these
 requests, unless DHS specifically states otherwise.

        Subject to and without waiving the foregoing objections and consistent with the
 Joint Statement of Issues, ECF Nos. 235 and 286, DHS provides the following responses:

        1.    Describe each term of the Iraqi Agreement pertaining to the
  repatriation of and process for repatriating Iraqi Nationals under the Iraqi
  Agreement.

  RESPONSE:

        DHS is unaware of any written agreement or arrangement between the
 governments of Iraq and the United States regarding repatriation of Iraqi Nationals.
 DHS lacks information sufficient to respond to the details of the repatriation process for
 Iraqi Nationals and defers to ICE regarding such details. Upon information and belief,
 DHS understands that Iraq has agreed in principle to repatriate Class Members and that
 requests for repatriation of Class Members could be coordinated by ICE Enforcement
 and Removal Operations ("ERO") through the Government of Iraq.

       As of June 26, 2017, DHS understood that the Government of Iraq: (1) would
 accept for repatriation those Iraqi Nationals whose citizenship has been confirmed; (2)
 criminals with completed sentences; (3) Iraqi Nationals with removal orders; and (4) for
 criminals, Iraqi Nationals whose criminal convictions is other than for illegal entry into
 the United States.

       As of December 6, 2017, DHS understood that the Government of Iraq: (1) would
 issue visas in small groups after verifying Iraqi citizenship; (2) wanted to prioritize
 removal of criminal Iraqi Nationals; (3) would require proof of completion of criminal
 sentences for Iraqi criminal aliens with completed sentences; (4) wished to prioritize non-
 immigration-related criminal Iraqi Nationals; and (5) may have difficulty in accepting
 individuals with failed asylum claims.

       As of January 9, 2018, DHS understood that the Government of Iraq: (1) would
                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18         PageID.11783     Page 4 of
                                      10
              GHLY CONFIDENTIAL- FOR ATTORNEYS' EYES ONLY

 cooperate with DHS regarding removals and wanted to expedite removals; (2) needed
 criminal history for removal of criminal aliens; (3) needed proof of Iraqi citizenship; (4)
 would not require Iraqi Nationals to sign a form; and (5) that the Embassy can issue
 travel documents for voluntary removals, but Baghdad will approve travel documents
 required for other Iraqi Nationals.

       Since January 2018, DHS has not directly engaged in discussions with the
 Government of Iraq regarding repatriation of Iraqi Nationals and defers to ICE for
 current information.

        2.    Describe each criterion an Iraqi National must meet before Iraq will
  accept an Iraqi National for repatriation, under the Iraqi Agreement or otherwise.

  RESPONSE:

       DHS is unaware of any written agreement or arrangement between the
 governments of Iraq and the United States regarding repatriation of Class Members.
 DHS lacks information sufficient to respond regarding "each criterion an Iraqi National
 must meet" prior to being accepted by the Government of Iraq for repatriation. ICE is
 the component agency of DHS with responsibility for repatriation of Iraqi Nationals.
 DHS incorporates by reference its response to Interrogatory No. 1.

       3.     Describe each criterion for denying repatriation to an Iraqi National
  under the Iraqi Agreement, or otherwise.

  RESPONSE:

       DHS is not aware of any written agreement or arrangement between the
 governments of Iraq and the United States regarding repatriation of Class Members.
 DHS lacks information sufficient to respond regarding "each criterion an Iraqi National
 must meet" prior to being accepted by the Government of Iraq for repatriation. ICE is
 the component agency of DHS with responsibility for repatriation of Iraqi Nationals.
 DHS incorporates by reference its response to Interrogatory No. I.

        4. Identify any travel documents that Iraq requires or will accept before
 accepting an Iraqi National for repatriation under the Iraqi Agreement or
 otherwise, and the procedures for obtaining the travel documents.




                                             3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18        PageID.11784    Page 5 of
                                      10
           HIGHLY CONFIDENTIALFOR ATTORNEYS' EYES ONLY

  RESPONSE:

        DHS is not aware of any written agreement or arrangement between the
 governments of Iraq and the United States regarding repatriation of Class Members.
 DHS lacks information sufficient to respond regarding "travel documents that Iraq
 requires or will accept for an Iraqi National" prior to being accepted by the Government
 of Iraq for repatriation or the "procedures for obtaining the travel documents." ICE is
 the component agency of DHS with responsibility for repatriation of Iraqi Nationals.
 DHS incorporates by reference its response to Interrogatory No. 1.

        5.    For the time period since March 1, 2017, identify the documentation
  or evidence other than travel documents that Iraq requires or will accept before
  approving an Iraqi National for repatriation under the Iraqi Agreement or
  otherwise.

  RESPONSE:

        DHS is not aware of any written agreement or arrangement between the
 governments of Iraq and the United States regarding repatriation of Class Members.
 DHS lacks information sufficient to respond regarding "the documentation or evidence
 other than travel documents" prior to being accepted by the Government of Iraq for
 repatriation. ICE is the component agency of DHS with responsibility for repatriation of
 Iraqi Nationals. DHS incorporates by reference its response to Interrogatory No. 1.

        6.    For each Class Member (identified by name and A-number) for whom
  ICE or another relevant department of the U.S. government has since March 1,
  2017 requested travel documents from the Iraqi Ministry of Foreign Affairs (or
  another relevant department of the Iraqi government) for repatriation to Iraq,
  provide the following:
                  a. The date the request for the travel documents was made to the
                     Iraqi government;
                  b. The type of travel documents obtained, the department of the
                     Iraqi government issuing the travel documents, and the date the
                     documents were issued;
                  c. If the request for the travel documents was denied, the
                     department of the Iraqi government issuing the denial, the date
                     of the denial and the reason given for the denial; and
                  d. Whether Iraq denied or approved repatriation of the Class
                     Member, and, if denied, the basis for such denial.
                  e. If repatriation occurred, when, by what travel method
                     (commercial air, charter air, etc.), and to what location.
                                            4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18          PageID.11785    Page 6 of
                                      10
            HIGHLY CONFIDENTIAL- FOR. ATTORNEYS' EYES ONLY

  RESPONSE:

       Petitioners clarified that this interrogatory should be construed as directed only to
 U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS defers to ICE for
 response and does not provide a separate response or objections; however, DHS has not
 made a travel document request for an individual Class Member.

        7.   For each Class Member (identified by name and A-number) for whom
 ICE or another relevant department of the U.S. government has since March 1,
 2017 requested from the Iraqi Ministry of Foreign Affairs (or another relevant
 department of the Iraqi government) to be repatriated to Iraq, provide the
 following:
             a.    The date of the request;
             b.    The response from the Iraqi government, the date of the
                   response, the department of the Iraqi government issuing the
                   response, and, if repatriation was denied, the basis for the
                   denial; and
             c.    If the request for repatriation was granted, any conditions
                    placed on the repatriation of the Class Member.
             d.    If repatriation occurred, when, by what travel method
                   (commercial air, charter air, etc.), and to what location.

  RESPONSE:

       Petitioners clarified that this interrogatory should be construed as directed only to
 U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS defers to ICE for
 response and does not provide a separate response or objections; however, DHS has not
 made a repatriation request for an individual Class Member.

        8. For each Class Member (identified by name and A-number), state
  whether Iraq has agreed to the repatriation of that individual as of the following
  time:
                a. On the date of the Class Member's arrest by ICE; and
                b. On the date you answer this Interrogatory.

  RESPONSE:

       Petitioners clarified that this interrogatory should be construed as directed only to
 U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS defers to ICE for
 response and does not provide a separate response or objections; however, DHS has no
 responsive information.

                                             5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18         PageID.11786     Page 7 of
                                      10
            HIGHLY CONFIDENTIAL             FOR ATTORNEYS' EYES ONLY

        9.    The declaration of John Schultz, ECF 81-4, Pg.ID# 2007, states that
  Iraq previously would accept only its nationals with unexpired passports, but that
  Iraq will now "authorize repatriation with other indicia of nationality." State what
  "other indicia of nationality" Iraq will accept for repatriation; the basis for the
  U.S. government's belief that the other indicia of nationality will be accepted,
  including the identification of the specific agreement(s) or document(s) stating this
  policy; and the criteria an individual must or can meet before Iraq will accept an
  Iraqi National for repatriation.

  RESPONSE:

        Respondent DHS objects to this interrogatory to the extent it calls for infotniation
 relied upon by John Schultz in his declaration, ECF 81-4, because DHS did not
 participate in the drafting or review of that declaration. Therefore, DHS has no
 responsive information.

         10. Explain each step (in sequence) that has since March 1, 2017 or will be
  taken by you or the government of Iraq to process an Iraqi National for removal
  if that Iraqi National does not have travel documents.

  RESPONSE:

         DHS objects to this interrogatory to the extent it seeks information regarding
 repatriation of Iraqi Nationals who are not members of the class or subclasses certified
 in this action. DHS lacks knowledge or information sufficient to form a belief as to what
 steps are taken by ICE or the government of Iraq to process an Iraqi National without
 travel documents for removal. ICE is the component agency of DHS with responsibility
 for repatriation of Iraqi Nationals. DHS incorporates by reference its response to
 Interrogatory No. 1.

        11. For each Class Member (identified by name and A-number) who, prior
 to March 1, 2017, was living in the community, state whether ICE released that
 individual to the community because ICE determined that Iraq would not accept
 that individual for repatriation and the reason ICE determined that Iraq would not
 accept the individual for repatriation.

  RESPONSE:

       Petitioners clarified that this interrogatory should be construed as directed only to
 U.S. Immigration and Customs Enforcement ("ICE"). Therefore, DHS does not provide
 a separate response or objections; however, DHS, has no responsive information.
                                             6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18           PageID.11787     Page 8 of
                                      10
            HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY

        12. The name, title and department of the government (for both Iraq and
 the United States) of each individual negotiating the Iraqi Agreement, including the
 "ongoing diplomatic negotiations" referenced in the declaration of Michael V.
 Bernacke at paragraph 4 (ECF 184-2, Pg.ID# 5070-71), identification of the
 individuals authorized to enter into any agreement reached by the governments
 regarding the repatriation of Iraqi Nationals, and the date each individual engaged
 in the "ongoing diplomatic negotiations."

  RESPONSE:

        Respondent DHS objects to this interrogatory to the extent it calls for information
 relied upon by Michael Bernacke in his declaration, ECF 184-2, because DHS did not
 participate in the drafting or review of that declaration. DHS objects to this interrogatory,
 as the "name, title and department of the government (for both Iraq and the United States)
 of each individual negotiating the Iraqi Agreement" do not affect the terms of any
 agreement, to the extent one exists. Subject to the foregoing privileges, Respondent DHS
 did not participate in "negotiations" but did participate in discussions with participants
 from the Government of the United States and Iraq on June 23, 2017, December 5, 2017
 and January 9, 2018.

       On June 23, 2017, DHS Deputy Assistant Secretary for International Engagement
 Matthew King and ICE Deputy Director and Senior Official Performing the Duties of
 the Director Thomas Homan spoke by telephone with Ambassador Fareed Mustafa
 Kamil Yasseen, Embassy of the Republic of Iraq in Washington, DC.

       On December 5, 2017, the U.S. Government primarily was represented by
 (Former) Ambassador (ret.) James Nealon, Assistant Secretary for International Affairs,
 at a meeting in which a variety of issues, including the repatriation of Iraqi Nationals,
 was discussed. Ambassador Nealon was accompanied by additional DHS personnel,
 including Deputy Assistant Secretary for International Engagement Matthew H. King;
 Deputy Counterterrorism Coordinator for Policy Thomas Warrick; Principal Director
 and Senior Advisor, Information Sharing Policy Michael Scardaville; (Former) Director
 for Middle East, Africa, South Asia Kenneth Holt; Deputy Director for Middle East,
 Africa, South Asia Alexander Kisselburg; John Olson, Middle East Team, Travel and
 Immigration Branch. Representatives from the U.S. Department of State, Office of Irasq
 Affairs, including Kris Clark, Political Officer and David Nobles, Deputy Director also
 were present for the meeting. The Government of Iraq participants included Deputy
 Foreign Minister Nazar Issa Abdulahadi Al-Khirullah; Advisor to the Deputy Foreign
 Minister Imad Mohammed Mirza; Ambassador Ahmed Kamal Hasan Al-Kamaly;
 Advisor to the Deputy Foreign Minister Salwan Rasheek Anjo; Ambassador Fareed

                                              7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18       PageID.11788    Page 9 of
                                      10
           HIGHLY CONFIDENTIAL—FOR ATTOR.N                   S ' EYES ONLY

 Mustafa Kamil Yasseen; and First Secretary, Embassy of the Republic of Iraq in
 Washington, DC Wathiq Ibrahim Mohammed AlHammam.

        On January 9, 2018, the U.S. Government primarily was represented by John
 Schultz, Deputy Assistant Director, Enforcement and Removal Operations and Michael
 Bernacke, Unit Chief, Enforcement and Removal Operations, for Respondent ICE.
 Representatives from Respondent DHS attended, including (Former) Director for Middle
 East, Africa, South Asia Kenneth Holt; and Deputy Director for Middle East, Africa,
 South Asia Alexander Kisselburg. Representatives from the U.S. Department of State,
 Office of Iraq Affairs, including Political Chief, Office of Iraq Affairs Derek Hoffman;
 Political Officer, Office of Iraq Affairs Kris Clark; Deputy Director, Office of Iraq
 Affairs David Nobles also were present for the meeting. The Government of Iraq
 participants included Deputy Chief of Mission, Minister Plenipotentiary Mohamad
 Jawad Mandi Alquraishi; First Secretary Yarub Abduljabbar Hatem Al-Anpaqi; First
 Secretary Wathiq Ibrahim Mohammed Alhammam; Second Secretary Ahmed Hashim
 Salih Utaifa; Deputy Foreign Minister Deputy Foreign Minister Nizar Issa Abdul-Hadi
 Al-Khairalla.




                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-46 filed 10/23/18        PageID.11789    Page 10
                                    of 10
                  .11 CONFIDENTIAL- FOR ATTORNEYS' EYES ONLY


                                    VERIFICATION

       I, Matthew H. King declare under penalty of perjury:

       I am employed by the U.S. Department of Homeland Security, Office of
 International Affairs, as the Deputy Assistant Secretary, Office of International
 Engagement.

        I have read and know the contents of these responses. These responses were
 prepared after obtaining information available to DHS through its officers and employees
 and through its documents and records. These responses, subject to inadvertent and
 undiscovered errors, are based upon, and necessarily limited by, the records and
 information still in existence, able to be located, presently recollected, an thus far
 discovered in the course of preparing these responses. The responses regarding DHS are
 true and correct to the best of my knowledge, information, and belief

 Executed on       mei vyy, ie I

      -1/1Act L.,-..ctr\ • I
 Matthew H. King
 Deputy Assistant Secretary
 Office of International Engagement
 U.S. Department of Homeland Security




                                            9
